898 F.2d 149Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re Roger ZACZEK, Petitioner.
No. 89-8050.
United States Court of Appeals, Fourth Circuit.
Submitted:  Jan. 30, 1990.Decided:  Feb. 28, 1990.

On Petition for Writ of Mandamus.  Albert V. Bryan, Jr., Chief District Judge.  (C/A No. 89-1089-AM)
Roger Zaczek, Petitioner Pro Se.
PETITION DENIED.
Before DONALD RUSSELL, WIDENER and K.K. HALL, Circuit Judges.
PER CURIAM:


1
Roger Zaczek filed this petition for writ of mandamus complaining of delay in the district court in deciding whether Zaczek had exhausted his state remedies regarding the claims raised in his habeas petition.  Because the district court took action on the exhaustion issue as recently as December 1989, we hold that there has been no undue delay in the district court.  Therefore, although we grant leave to proceed in forma pauperis, we deny the petition for writ of mandamus.  The motions to require an answer from the respondent are denied.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not significantly aid in the decisional process.


2
PETITION DENIED.